Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Mechanics’ liens, § 73*—when subcontractor is not estopped to sue owner and contractor. A subcontractor is not estopped to sue the owner of a building and a contractor having a contract for the remodeling thereof by the conduct of his agent where the owner, after notice of the subcontractor’s claim, pays the contractor within ten days after delivery of materials to him, without deducting the subcontractor’s claim, although an agent of the subcontractor had previously told the owner to make such payment to the contractor and notify him, which the owner had done.